Citation Nr: 1754172	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from April 1980 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2014, the Board denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court granted a Joint Motion for Remand (JMR) of the parties, and vacated and remanded the appeal to the Board for action consistent with the JMR.

In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, a bilateral knee disability is attributable to service.


CONCLUSION OF LAW

1.  The criteria for service connection for a right knee disability are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left knee disability are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Resolving all doubt in favor of the Veteran, bilateral knee disability is attributable to service.

In this case, service records establish that the Veteran served 12 years on active as a parachutist and his official military occupational specialty was infantryman.  Service treatment record shows that he was seen for bilateral knee pain, assessed and treated as bilateral chondromalacia with physical therapy in July 1981.  Report of VA examination dated in August 2010 also confirmed a diagnosis for chondromalacia.  X-rays showed no evidence of degenerative joint disease.   An October 2010 VA examination report reflects a diagnosis for early degenerative joint disease based on the Veteran's reported symptomatology although x-rays and diagnostic tests were not conducted.  Treatment records dated in January 2011 reflect ongoing complaints of knee pain and, in January 2012, probable early degenerative joint disease and patellofemoral syndrome were diagnosed.  Report of VA examination dated in May 2014 reflects diagnoses for bursitis and mild degenerative joint disease of bilateral knees based on x-rays.

The Veteran testified in March 2012 and September 2017 that he had bilateral knee pain beginning in service and continuing since service.  He acknowledged that he did not always obtain treatment from a medical professional, and self-treated based on guidance from his physical therapy session in service.  The Veteran described his duties in service, which were extraordinarily physically demanding on the knees, and his symptoms of ongoing knee pain.  The Veteran is competent and credible in his testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the lay evidence probative.
VA medical opinions dated in February 2011 and May 2014 reflect the examiners' opinions that the current knee symptoms were less likely than not related to service including chondromalacia shown in service.  The examiners relied upon the many years since the Veteran's service discharge, the absence of treatment intervening service and 2010, and the presence of only mild symptoms on examination to support their negative opinions.  The Board finds that these opinions are probative, but not more probative than the Veteran's history of onset and self-treatment, which is credible and competent.  The medical evidence is not more probative because it did not consider in any meaningful way the Veteran's credible history of ongoing symptoms since service and self-treatment.  It is not surprising given the nature of the Veteran's symptoms, described as mild by VA examination, that he did not seek out professional medical care with each instance of knee pain, but rather self-treated his symptoms until they became so impactful that he sought out medical care.

On balance, the Board finds that the evidence of record is roughly in equipoise.  Therefore, service connection for a bilateral knee disability, most recently diagnosed as degenerative joint disease and bursitis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the claims are granted.


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


